Citation Nr: 0519907	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-14 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 
1995, for service connection for osteoarthritis of the right 
knee.

2.  Entitlement to an effective date prior to November 28, 
1995, for service connection for instability of the right 
knee.

3.  Entitlement to an initial rating higher than 20 percent 
for service-connected degenerative joint disease of the 
lumbar spine.

4.  Entitlement to an initial rating higher than 20 percent 
for service-connected impingement syndrome with degenerative 
joint disease of the right shoulder.

5.  Entitlement to an initial rating higher than 20 percent 
for service-connected impingement syndrome with degenerative 
joint disease of the left shoulder.

6.  Entitlement to an initial rating higher than 10 percent 
for service-connected degenerative joint disease of the right 
hand.

7.  Entitlement to an initial rating higher than 10 percent 
for service-connected degenerative joint disease of the left 
hand.

8.  Entitlement to an initial compensable rating for 
service-connected peripheral neuropathy of the right hand.

9.  Entitlement to an initial compensable rating for 
service-connected peripheral neuropathy of the left hand. 

10.  Entitlement to an effective date earlier than 
December 28, 1995, for compensation for the postoperative 
residuals of left eye cataract excision with implant of an 
intraocular lens.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1944 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2000 and February 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In the December 2000 rating 
decision, the granted service connection for osteoarthritis 
of the right knee, effective December 28, 1995, and for 
instability of the right knee, effective November 28, 1995.  
The veteran appealed the effective dates assigned to the 
Board.  The Board remanded these claims to the RO for further 
development in December 2003.  Following the requested 
development, the Department of Veterans Affairs (VA) Appeals 
Management Center (AMC) in Washington, D.C., confirmed and 
continued the denial of effective dates earlier than those 
assigned.  Thereafter, the case was returned to the Board for 
further appellate action.

In the February 2003 rating decision, the RO granted service 
connection for several disabilities, and the veteran 
submitted a notice of disagreement January 2004 with the 
initial rating assigned for some and with the effective date 
assigned for one.

In a statement, received by the RO in January 2004, the 
veteran raised contentions to the effect that increased 
ratings were warranted for his service -connected left and 
right knee disabilities and for his service-connected left 
and right hip disabilities.  He also raised contentions to 
the effect that service connection was warranted for the 
following disorders:  A) degenerative joint disease of both 
elbows; B) degenerative joint disease of both hands, 
including his fingers; C) degenerative joint disease of both 
wrists; D) degenerative joint disease of both feet, including 
his arches, toes, and heels; E) degenerative joint disease of 
both ankles; and F) right eye disability.  None of those 
claims have been certified to the Board on appeal, nor have 
they otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over any of those 
claims and they will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  However, 
they are referred to the RO for appropriate action.

For the reasons noted below, the Board concludes that the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his substantive appeal (VA Form 9), received by the RO in 
October 2002, and in a statement, dated in March 2005, the 
veteran raised contentions to the effect that the RO had 
committed clear and unmistakable error (CUE) in its rating 
action of May 1, 1981.  That rating action initially denied 
the veteran's claim of entitlement to service connection for 
right knee disability.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2004).  The veteran contended that but for 
that error, the RO would have granted service connection and 
would have assigned an effective date in December 1980, the 
month the RO received his initial claim of entitlement to 
service connection for right knee disability.

A claim for an "earlier effective date" for a grant of 
benefits may be predicated on different theories of 
entitlement.  There is a distinction, for example, between a 
claim for an earlier effective date based on clear and 
unmistakable error in a prior final RO rating decision that 
is not itself the subject of the appeal to the Board and a 
claim for an earlier effective date for benefits which have 
been granted by an RO rating decision that is presently 
before the Board on appeal.  Compare 38 C.F.R. § 3.105(a) 
with 38 C.F.R. § 3.400; see, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, veteran must show clear and unmistakable 
error in RO decision disallowing higher rating).  

In this case, a decision on the claim of CUE in the RO's May 
1, 1981, rating action could change the outcome of the 
veteran's claims for an earlier effective date for the grant 
of service connection for his osteoarthritis of the right 
knee and his instability of the right knee.  As such, the CUE 
claim is inextricably intertwined with the earlier effective 
date claims currently on appeal.  For this reason, the CUE 
question must be resolved prior to resolution of the 
effective date issues.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

By a rating action in February 2003, the RO granted the 
veteran's claim of entitlement to service connection for the 
following disabilities and assigned the indicated ratings:  
a) degenerative joint disease of the lumbar spine, evaluated 
as 20 percent disabling, effective July 11, 2001; b) 
impingement syndrome with degenerative joint disease of the 
right shoulder, evaluated as 20 percent disabling, effective 
August 3, 1999; c) impingement syndrome with degenerative 
joint disease of the left shoulder, evaluated as 20 percent 
disabling, effective August 3, 1999; d) degenerative joint 
disease of the right hand, evaluated as 10 percent disabling, 
effective July 11, 2001; e) degenerative joint disease of the 
left hand, evaluated as 10 percent disabling, effective July 
11, 2001; f) peripheral neuropathy of the right hand, 
evaluated as noncompensably disabling, effective July 11, 
2001; and g) peripheral neuropathy of the left hand, 
evaluated as noncompensably disabling, effective July 11, 
2001.  

In its February 2003 rating action, the RO also denied the 
veteran's claim of entitlement to an effective date earlier 
than December 28, 1995, for compensation for the 
postoperative residuals of left eye cataract excision with 
implant of an intraocular lens.

In January 2004, the RO received a Notice of Disagreement 
(NOD) with respect to the ratings assigned for the following 
service-connected disabilities:  a) degenerative joint 
disease of the lumbar spine; b) impingement syndrome with 
degenerative joint disease of the right shoulder; c) 
impingement syndrome with degenerative joint disease of the 
left shoulder; d) degenerative joint disease of the right 
hand; e) degenerative joint disease of the left hand; f) 
peripheral neuropathy of the right hand; and g) peripheral 
neuropathy of the left hand.  The veteran also disagreed with 
the RO's denial of entitlement to an effective date earlier 
than December 28, 1995, for compensation for the 
postoperative residuals of left eye cataract excision with 
implant of an intraocular lens.  The NOD initiated the 
appellate process; however, the veteran was not issued an SOC 
with respect to any of those issues.  In such situations, the 
law mandates remand so that an SOC may be issued.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); see 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

In light of the foregoing, additional development of the 
record is warranted, prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  An SOC must be sent to the veteran 
and his representative concerning the 
veteran's claims of entitlement to 
increased ratings for the following 
service-connected disabilities:  a) 
degenerative joint disease of the lumbar 
spine; b) impingement syndrome with 
degenerative joint disease of the right 
shoulder; c) impingement syndrome with 
degenerative joint disease of the left 
shoulder; d) degenerative joint disease 
of the right hand; e) degenerative joint 
disease of the left hand; f) peripheral 
neuropathy of the right hand; and 
g) peripheral neuropathy of the left 
hand.  

The SOC must also address the veteran's 
claim of entitlement to an effective date 
earlier than December 28, 1995, for 
compensation for the postoperative 
residuals of left eye cataract excision 
with implant of an intraocular lens.  

The SOC must be responsive to the NOD and 
must include the applicable laws and 
regulations and provide the veteran with 
information regarding the filing of a 
substantive appeal with respect to the 
foregoing claims in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 20.300, 20.301, and 20.302 (2004).  If 
a timely and adequate substantive appeal 
is not filed with respect to any of those 
claims, such claims must not be certified 
to the Board.  If, however, a timely 
substantive appeal is filed with respect 
to any of those issues, such issues must 
be certified to the Board.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.300. 

2.  The RO must develop and adjudicate 
the question of whether the May 1, 1981, 
rating action, which denied entitlement 
to service connection for right knee 
disability, must be reversed or amended 
on the basis of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  
If CUE is not found in the May 1, 1981, 
rating action, the veteran must be 
notified of that decision, as well as his 
appellate rights.  If the RO receives a 
timely NOD with respect to the CUE 
decision, the RO must issue the veteran a 
SOC.  The veteran must be notified of all 
the steps necessary to perfect an appeal 
with respect to that issue, and he must 
be afforded an opportunity to do so.  
38 U.S.C.A. § 7105 (West 2002).  
Thereafter, if in order, the claim should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved claim or issue.  The 
veteran need take no action unless he is notified to do so.  
However, it must be emphasized that he has the right to 
submit any additional evidence and/or argument on the matters 
remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

